                     Case 19-12153-KBO        Doc 672-3      Filed 11/17/20      Page 1 of 1


                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

    In re:                                               Chapter 7

    BAYOU STEEL BD HOLDINGS, LLC et                      Case No. 19-12153 (KBO)
    al.1,                                                (Jointly Administered)

                                  Debtors.               Ref. Docket No. ____




                 ORDER ALLOWING MILLER COFFEY TATE LLP COMPENSATION
                 FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES

             Miller Coffey Tate LLP, (“MCT”) Accountants and Bankruptcy Consultants for the Trustee,

having filed a first interim application for allowance of compensation and reimbursement of expenses

("the Application"); and creditors and other parties in interest having received notice of the date, time and

place to file and Objection to the Application; and no Objections having been filed, and the Court having

considered the Application; it is

             ORDERED that the Application of MCT is granted and allowed compensation in the sum of

$191,743.50 for services rendered and is allowed $1,428.90 as reimbursement for actual, necessary

expenses incurred; and it is further

             ORDERED that the Trustee is authorized and directed to make payment of $193,172.40 to MCT

for such allowed compensation and expenses.




1
 Bayou Steel BD Holdings, LLC, Case No. 19-12153, BD Bayou Steel Investment, LLC, Case No. 19-12154, BD LaPlace,
LLC, Case No. 19-12155 (collectively, the “Debtors”).


DOCS_DE:231755.1 57095/001
